Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections 
Claims 1 are objected to because of the following informalities:  
In claim 1, “A modular 1/O system comprising: at least one terminal base, the terminal base including a terminal block, and at least one auxiliary wiring device, wherein the terminal block or the at least one auxiliary wiring device includes at least one electrical or electronic component adapted” could be confuse. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. In addition, the number of terminal base is unclear.  
As discussed in the interview summary, there are many similar objections in the claims. The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 21 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Applicant Admitted Prior (AAPA in Fig 1).
With regard claim 1, (see also objection), AAPA discloses A modular 1/O system (fig 1, paragraph [0002]-[0006]) comprising: at least one terminal base, the terminal base including a terminal block (fig 1, paragraph [0002]-[0006]), and at least one auxiliary wiring device (fig 1, paragraph [0002]-[0006]; Examiner consider supplementary structure for wiring as “auxiliary wiring device”; see following rejection), wherein the terminal block or the at least one auxiliary wiring device includes at least one electrical or electronic component adapted to be connected to an associated field device (fig 1, paragraph [0002]-[0006]; the structure connected to the field device as shown in fig 1; Examiner consider as “at least one electrical or electronic component”). 
With regard claim 8, AAPA further disclosed the electrical or electronic device is embedded within the at least one of the terminal base including a terminal block or auxiliary wiring device (fig 1, paragraph [0003]-[0006]). Examiner’s note: at least Fig 1 shows the portion connected to a field device is “embedded within the at least one of the terminal base including a terminal block or auxiliary wiring device”.
With regard claim 21, AAPA further disclosed field wiring connecting the at least one terminal base including a terminal block or the at least one auxiliary wiring device to an associated field device (see fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over AAPA in view of ONISHI (US 20180233885)
With regard claim 2, AAPA lacks disclosed the at least one electrical or electronic component includes a power converter, a fuse, or a knife disconnect. ONISHI teaches a device comprising at least one electrical or electronic component includes a power converter, a fuse, or a knife disconnect. (paragraph [7]-[11]; see also fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (power converter or a fuse) and modify to previous discussed structure (modified to the at least one electrical or electronic component) so as to further protect the modified structure and/or provide more different levels of power.  
With regard claim 3, modified AAPA further disclosed the terminal block includes a plurality of wiring connectors adapted for connection to associated field device wires (fig 1, paragraph [0002]-[0006]), wherein the at least one auxiliary wiring device includes a plurality of auxiliary wiring connectors adapted for connection to associated field device wires (fig 1, paragraph [0002]-[0006]), said at least one auxiliary wiring device selectively physically connectable to said at least one terminal base in an operative position and selectively physically removable from said at least one terminal base (fig 1, paragraph [0002]-[0006]). Examiner’s note: Examiner consider “adapted for” and/or “physically connectable” are functional language.
With regard claim 6, modified AAPA further disclosed, and further comprising an external power source connected directly to the at least one terminal base including a terminal block or auxiliary wiring device for supplying a prescribed power signal to an associated field device (fig 1, paragraph [0002]-[0006]). AAPA lacks teaching: the at least one electrical or electronic device component includes a power converter. 
ONISHI teaches a device comprising at least one electrical or electronic component includes a power converter. (paragraph [7]-[11]; see also fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (power converter or a fuse) and modify to previous discussed structure (modified to the at least one electrical or electronic component) so as to further protect the modified structure and/or provide more different levels of power.  
With regard claim 7, AAPA further disclosed an I/O module in communication with the associated field device (fig 1, paragraph [0002]-[0006]). 
Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over AAPA in view of ONISHI (US 20180233885) and Kang (US20120057307).
With regard claim 4, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for said at least one terminal block comprises a receiver and said at least one auxiliary wiring device comprises a body including at least one mounting tab that projects outwardly from the body, wherein said at least one mounting tab is located in said receiver when said at least one auxiliary wiring device is connected to said at least one terminal base. Kang further teaches: said at least one terminal block comprises a receiver and said at least one auxiliary wiring device comprises a body including at least one mounting tab that projects outwardly from the body, wherein said at least one mounting tab is located in said receiver when said at least one auxiliary wiring device is connected to said terminal at least one base (at least fig 5 showing at least one mounting tab that projects outwardly from the body including 74 and associated parts as discussed in the following rejection; in addition, at least one mounting tab is located in said receiver when said auxiliary wiring device is connected to said terminal base as shown in Fig 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (change the structure of the terminal block with receiver and the separated auxiliary wiring device having a body including at least one mounting tab) and modify to previous discussed structure (modified to the terminal block and the auxiliary wiring device and other structures as discussed above) so as to further allow for remove or replace the auxiliary wiring device of the modified structure. 
With regard claim 5, modified AAPA further disclosed said receiver comprises an open pocket into which said at least one mounting tab is inserted when said at least one auxiliary wiring device is connected to said at least one terminal base (at least fig 4-5).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Accordingly, because the AAPA does not disclose or suggest a terminal block or an auxiliary wiring device that includes an electrical or electronic component, the AAPA fails to teach or suggest all of the features of claim 1. Claim 1, along with claims 2-8 and 21 dependent thereon, are believed to be in condition for allowance.  Kang does not overcome the above-noted deficiencies.” (pages 4-5).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
(see also objection), AAPA discloses A modular 1/O system (fig 1, paragraph [0002]-[0006]) comprising: at least one terminal base, the terminal base including a terminal block (fig 1, paragraph [0002]-[0006]), and at least one auxiliary wiring device (fig 1, paragraph [0002]-[0006]; Examiner consider supplementary structure for wiring as “auxiliary wiring device”; see following rejection), wherein the terminal block or the at least one auxiliary wiring device includes at least one electrical or electronic component adapted to be connected to an associated field device (fig 1, paragraph [0002]-[0006]; the structure connected to the field device as shown in fig 1; Examiner consider as “at least one electrical or electronic component”)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841